At the conclusion of the evidence the motion to nonsuit was sustained. Plaintiffs excepted and appealed.
The plaintiffs claim title under Jordan Smith, who it is admitted was the owner and in possession of the land in controversy at the time of his death. Jordan Smith was a slave living in Greene County, and it is claimed that the plaintiffs are the descendants of Jordan Smith and Everie Rountree, also a slave living in Lenoir County. There is no evidence tending to prove that marriage ceremony was ever performed, and nothing in the evidence tending to show that the plaintiffs were capable of inheriting from Jordan Smith. There is evidence that he visited Eveire Rountree, but no evidence that she lived with him and was recognized as his wife after they were emancipated.
In addition to the failure to show inheritable blood upon the part of the plaintiffs, it is admitted that the land in controversy was sold for taxes by the city of Kinston on 1 May, 1905; that certificate of the sale was given to the purchaser, which certificate was transferred to the defendant Hardy Hill, and, the land not being redeemed with in the (770)  time allowed by law, in pursuance of the sale for taxes, the city tax collector, Mewborn on 9 May, 1906, executed a deed in fee to Hardy Hill, the record stating that the said Hardy Hill complied with all the requirements of the statute.
It is further admitted that the said tax deed is in all respects regular and in due form and that it correctly describes the land in controversy by metes and bounds.
Upon these admissions of fact set out in the record, as well as on account of the lack of evidence tending to prove a descent, we are unable to find any error in the ruling of the court sustaining the motion to nonsuit.
Affirmed. *Page 847